                                                                                 Case 9:20-ap-01011-MB        Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18            Desc
                                                                                                              Main Document    Page 1 of 15


                                                                                1    J. ALEXANDRA RHIM (SBN 180636)
                                                                                     CHRISTOPHER D. CROWELL (SBN 253103)
                                                                                2    HEMAR, ROUSSO & HEALD, LLP
                                                                                     15910 Ventura Boulevard, 12th Floor
                                                                                3    Encino, CA 91436
                                                                                     Telephone: (818) 501-3800
                                                                                4    Facsimile: (818) 501-2985

                                                                                5    Attorneys for Defendants Laor Liquidating Associates, LP (erroneously
                                                                                     sued as Laor) and Guarantee Royalties Inc.
                                                                                6
                                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                7
                                                                                8                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

                                                                                9    In re                                              Case No. 9:19-bk-11573-MB

                                                                                10   HVI CAT CANYON, INC.,                              Adv. No. 9:20-ap-01011-MB
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11                                Debtor.
                                                                                                                                        ANSWER AND COUNTERCLAIMS OF
                                                                                12                                                      LAOR LIQUIDATING ASSOCIATES, LP
                                                                                                                                        AND GUARANTEE ROYALTIES, INC.
                                                                   91436




                                                                                13   MICHAEL A. McCONNELL, Chapter 11 Trustee,

                                                                                14                               Plaintiff,
                                                                   ENCINO, CA




                                                                                                                                        Status Conference:
                                                                                15   v.                                                 Date: May 20, 2020
                                                                                     DONNA JEAN AANERUD, an individual;                 Time: 10:00 a.m.
                                                                                16
                                                                                     RICHARD W. ACKERMAN, Trustee; JANE A.              Place: Courtroom 201
                                                                                17   ADAMS, an individual; JOHN S. ADAMS, an                   1415 State Street, Santa Barbara
                                                                                     individual; CHARLES C. ALBRIGHT, Trustee                  California
                                                                                18   Under Trust of 5/20/76; OTHER DEFENDANTS
                                                                                     LISTED ON EXHIBIT “1” HERETO and DOES
                                                                                19   1-100,

                                                                                20                               Defendants.

                                                                                21
                                                                                22   LAOR LIQUIDATING ASSOCIATES, LP, a
                                                                                     California limited partnership and GUARANTEE
                                                                                23   ROYALTIES INC., a California corporation,

                                                                                24                               Counter-Claimants,

                                                                                25   v.

                                                                                26   MICHAEL A. McCONNELL, Chapter 11 Trustee,

                                                                                27                               Counter-Defendant.

                                                                                28
                                                                                 Case 9:20-ap-01011-MB          Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18               Desc
                                                                                                                Main Document    Page 2 of 15


                                                                                1           Defendants Laor Liquidating Associates, LP (erroneously sued as Laor) (“Laor”) and Guarantee

                                                                                2    Royalties Inc. (“Guarantee” together with Laor shall be referred to collectively as, “Defendants”), by

                                                                                3    and through its undersigned counsel, hereby file this Answer to Trustee’s Complaint for Declaratory

                                                                                4    Relief (the “Complaint”) filed by plaintiff Michael A. McConnell, Chapter 11 Trustee in the above-

                                                                                5    captioned bankruptcy case (the “Bankruptcy Case”) (“Plaintiff”), as to each numbered paragraph in the

                                                                                6    Complaint, and assert Counterclaims as follows:

                                                                                7    I.     ANSWER

                                                                                8                                                JURISDICTION

                                                                                9           1.      The allegations in Paragraph 1 contain legal conclusions and statements of opinion to

                                                                                10   which no responsive pleading is required. Defendants do not consent to entry of final judgment and
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   orders by the Bankruptcy Court. Defendants further deny that Plaintiff is entitled to any relief

                                                                                12   whatsoever from Defendants.       With respect to Plaintiff’s remaining allegations, Defendants lack
                                                                   91436




                                                                                13   knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                14   allegations contained in Paragraph 1 and, on that basis denies the allegations contained in Paragraph 1.
                                                                   ENCINO, CA




                                                                                15          2.      Defendants state that there are no allegations in Paragraph 2 directed at Defendants and,

                                                                                16   therefore, no response is required. Defendants do not consent to entry of final judgment and orders by

                                                                                17   the Bankruptcy Court. Defendants further deny that Plaintiff is entitled to any relief whatsoever from

                                                                                18   Defendants. To the extent a response is required, Defendants lack knowledge or information at this

                                                                                19   time sufficient to form a belief as to the truth of the allegations contained in Paragraph 2 and, on that

                                                                                20   basis, denies the allegations contained in Paragraph 2.

                                                                                21          3.      Defendants state that there are no allegations in Paragraph 3 directed at Defendants and,

                                                                                22   therefore, no response is required. Defendants deny that Plaintiff is entitled to any relief whatsoever

                                                                                23   from Defendants. To the extent a response is required, Defendants lack knowledge or information at

                                                                                24   this time sufficient to form a belief as to the truth of the allegations contained in Paragraph 3 and, on

                                                                                25   that basis, denies the allegations contained in Paragraph 3.

                                                                                26          4.      The allegations in Paragraph 4 contain legal conclusions and statements of opinion to

                                                                                27   which no responsive pleading is required. Defendants do not consent to entry of final judgment and

                                                                                28   orders by the Bankruptcy Court. Defendants further deny that Plaintiff is entitled to any relief

                                                                                                                                         1
                                                                                                                           ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                Desc
                                                                                                               Main Document    Page 3 of 15


                                                                                1    whatsoever from Defendants.      With respect to Plaintiff’s remaining allegations, Defendants lack

                                                                                2    knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                3    allegations contained in Paragraph 4 and, on that basis denies the allegations contained in Paragraph 4.

                                                                                4                                              INTRODUCTION

                                                                                5           5.      The allegations in Paragraph 5 contain legal conclusions and statements of opinion to

                                                                                6    which no responsive pleading is required. Defendants deny that Plaintiff is entitled to any relief

                                                                                7    whatsoever from Defendants.      With respect to Plaintiff’s remaining allegations, Defendants lack

                                                                                8    knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                9    allegations contained in Paragraph 5 and, on that basis denies the allegations contained in Paragraph 5.

                                                                                10          6.      Defendants state that there are no allegations in Paragraph 6 directed at Defendants and,
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   therefore, no response is required. To the extent a response is required, Defendants lack knowledge or

                                                                                12   information at this time sufficient to form a belief as to the truth of the allegations contained in
                                                                   91436




                                                                                13   Paragraph 6 and, on that basis, denies the allegations contained in Paragraph 6.

                                                                                14          7.      Defendants state that they are entities who are royalty claimants, holders of fee simple
                                                                   ENCINO, CA




                                                                                15   interests in real property and related oil, gas and/or mineral rights pertaining thereto which the Debtor

                                                                                16   asserts it holds rights. Defendants further deny that the Debtor holds any ownership in or other rights

                                                                                17   pertaining to such oil, gas and/or mineral extraction rights. Except as expressly stated, Defendants

                                                                                18   lack knowledge or information at this time sufficient to form a belief as to the truth of the allegations

                                                                                19   contained in Paragraph 7 and, on that basis, denies the allegations contained in Paragraph 7.

                                                                                20          8.      Defendants state that there are no allegations in Paragraph 8 directed at Defendants and,

                                                                                21   therefore, no response is required. To the extent a response is required, Defendants lack knowledge or

                                                                                22   information at this time sufficient to form a belief as to the truth of the allegations contained in

                                                                                23   Paragraph 8 and, on that basis, denies the allegations contained in Paragraph 8.

                                                                                24                                       GENERAL ALLEGATIONS

                                                                                25          9.      Defendants state that there are no allegations in Paragraph 9 directed at Defendants and,

                                                                                26   therefore, no response is required. To the extent a response is required, Defendants lack knowledge or

                                                                                27   information at this time sufficient to form a belief as to the truth of the allegations contained in

                                                                                28   Paragraph 9 and, on that basis, denies the allegations contained in Paragraph 9.

                                                                                                                                        2
                                                                                                                          ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18               Desc
                                                                                                               Main Document    Page 4 of 15


                                                                                1           10.     Defendants state that there are no allegations in Paragraph 10 directed at Defendants

                                                                                2    and, therefore, no response is required.     To the extent a response is required, Defendants lack

                                                                                3    knowledge or information at this time sufficient to form a belief as to the truth of the allegations

                                                                                4    contained in Paragraph 10 and, on that basis, denies the allegations contained in Paragraph 10.

                                                                                5           11.     Defendants state that there are no allegations in Paragraph 11 directed at Defendants

                                                                                6    and, therefore, no response is required.     To the extent a response is required, Defendants lack

                                                                                7    knowledge or information at this time sufficient to form a belief as to the truth of the allegations

                                                                                8    contained in Paragraph 11 and, on that basis, denies the allegations contained in Paragraph 11.

                                                                                9           12.     Defendants state that there are no allegations in Paragraph 12 directed at Defendants

                                                                                10   and, therefore, no response is required.     To the extent a response is required, Defendants lack
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   knowledge or information at this time sufficient to form a belief as to the truth of the allegations

                                                                                12   contained in Paragraph 12 and, on that basis, denies the allegations contained in Paragraph 12.
                                                                   91436




                                                                                13          13.     Defendants state that there are no allegations in Paragraph 13 directed at Defendants

                                                                                14   and, therefore, no response is required.     To the extent a response is required, Defendants lack
                                                                   ENCINO, CA




                                                                                15   knowledge or information at this time sufficient to form a belief as to the truth of the allegations

                                                                                16   contained in Paragraph 13 and, on that basis, denies the allegations contained in Paragraph 13.

                                                                                17          14.     Defendants deny that the Debtor is the owner and operator of producing oil and gas

                                                                                18   interests relating to real property in which Defendants hold ownership and/or other interests. Except

                                                                                19   as expressly stated, Defendants lack knowledge or information at this time sufficient to form a belief

                                                                                20   as to the truth of the allegations contained in Paragraph 14 and, on that basis, denies the allegations

                                                                                21   contained in Paragraph 14.

                                                                                22          15.     Defendants deny that the Debtor owns approximately 100% working interests and 85%

                                                                                23   net revenue interests the Lands in which Defendants hold ownership and/or other interests. Except as

                                                                                24   expressly stated, Defendants lack knowledge or information at this time sufficient to form a belief as

                                                                                25   to the truth of the allegations contained in Paragraph 15 and, on that basis, denies the allegations

                                                                                26   contained in Paragraph 15.

                                                                                27          16.     Defendants deny that the Debtor has oil wells on the Lands in which Defendants hold

                                                                                28   ownership and/or other interests.     Except as expressly stated, Defendants lack knowledge or

                                                                                                                                        3
                                                                                                                          ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB          Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                Desc
                                                                                                                Main Document    Page 5 of 15


                                                                                1    information at this time sufficient to form a belief as to the truth of the allegations contained in

                                                                                2    Paragraph 16 and, on that basis, denies the allegations contained in Paragraph 16.

                                                                                3           17.     Defendants deny that the Subject Rights, if any, pertaining to the Lands in which

                                                                                4    Defendants hold ownership and/or other interests are solely memorialized in documents recorded in

                                                                                5    the county recorders’ offices. Except as expressly stated, Defendants lack knowledge or information

                                                                                6    at this time sufficient to form a belief as to the truth of the allegations contained in Paragraph 17 and,

                                                                                7    on that basis, denies the allegations contained in Paragraph 17.

                                                                                8           18.     Defendants deny that the Subject Rights, if any, pertaining to the Lands in which

                                                                                9    Defendants hold ownership and/or other interests are solely memorialized in documents listed in

                                                                                10   Exhibit 2 appended to the Complaint. Except as expressly stated, Defendants lack knowledge or
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   information at this time sufficient to form a belief as to the truth of the allegations contained in

                                                                                12   Paragraph 18 and, on that basis, denies the allegations contained in Paragraph 18.
                                                                   91436




                                                                                13          19.     The allegations in Paragraph 19 contain legal conclusions and statements of opinion to

                                                                                14   which no responsive pleading is required. With respect to Plaintiff’s remaining allegations, Defendants
                                                                   ENCINO, CA




                                                                                15   lack knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                16   allegations contained in Paragraph 19 and, on that basis denies the allegations contained in Paragraph

                                                                                17   19.

                                                                                18          20.     The allegations in Paragraph 20 contain legal conclusions and statements of opinion to

                                                                                19   which no responsive pleading is required. With respect to Plaintiff’s remaining allegations, Defendants

                                                                                20   lack knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                21   allegations contained in Paragraph 20 and, on that basis denies the allegations contained in Paragraph

                                                                                22   20.

                                                                                23          21.     Defendants lack knowledge or information at this time sufficient to form a belief as to

                                                                                24   the truth of the allegations contained in Paragraph 21 and, on that basis, denies the allegations

                                                                                25   contained in Paragraph 21.

                                                                                26          22.     Defendants lack knowledge or information at this time sufficient to form a belief as to

                                                                                27   the truth of the allegations contained in Paragraph 22 and, on that basis, denies the allegations

                                                                                28   contained in Paragraph 22.

                                                                                                                                         4
                                                                                                                           ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                Desc
                                                                                                               Main Document    Page 6 of 15


                                                                                1           23.    Defendants incorporates each of its foregoing responses as if fully set forth herein.

                                                                                2           24.    The allegations in Paragraph 24 contain legal conclusions and statements of opinion to

                                                                                3    which no responsive pleading is required. Defendants deny that Plaintiff is entitled to any relief

                                                                                4    whatsoever from Defendants.     With respect to Plaintiff’s remaining allegations, Defendants lack

                                                                                5    knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                6    allegations contained in Paragraph 24 and, on that basis denies the allegations contained in Paragraph

                                                                                7    24.

                                                                                8           25.    The allegations in Paragraph 25 contain legal conclusions and statements of opinion to

                                                                                9    which no responsive pleading is required. Defendants deny that Plaintiff is entitled to any relief

                                                                                10   whatsoever from Defendants.     With respect to Plaintiff’s remaining allegations, Defendants lack
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                12   allegations contained in Paragraph 25 and, on that basis denies the allegations contained in Paragraph
                                                                   91436




                                                                                13   25.

                                                                                14          26.    The allegations in Paragraph 26 contain legal conclusions and statements of opinion to
                                                                   ENCINO, CA




                                                                                15   which no responsive pleading is required. Defendants deny that any uncertainty, insecurity or actual

                                                                                16   controversy exists regarding Defendants and further denies that Plaintiff is entitled to any relief

                                                                                17   whatsoever from Defendants.     With respect to Plaintiff’s remaining allegations, Defendants lack

                                                                                18   knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                19   allegations contained in Paragraph 26 and, on that basis denies the allegations contained in Paragraph

                                                                                20   26.

                                                                                21          27.    The allegations in Paragraph 27 contain legal conclusions and statements of opinion to

                                                                                22   which no responsive pleading is required. Defendants deny that any uncertainty, insecurity or actual

                                                                                23   controversy exists regarding Defendants and further denies that Plaintiff is entitled to any relief

                                                                                24   whatsoever from Defendants.     With respect to Plaintiff’s remaining allegations, Defendants lack

                                                                                25   knowledge or information at this time sufficient to form a belief as to the truth of the remaining

                                                                                26   allegations contained in Paragraph 27 and, on that basis denies the allegations contained in Paragraph

                                                                                27   27.

                                                                                28

                                                                                                                                        5
                                                                                                                         ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB          Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18               Desc
                                                                                                                Main Document    Page 7 of 15


                                                                                1    II.     AFFIRMATIVE DEFENSES

                                                                                2            Without assuming the burden of proof where it otherwise lies with Plaintiff, Defendants allege

                                                                                3    the following affirmative defenses:

                                                                                4                                     FIRST AFFIRMATIVE DEFENSE

                                                                                5                                     (Failure to State a Claim for Relief)

                                                                                6            The Complaint and each purported claim for relief alleged therein fails to state facts sufficient

                                                                                7    to constitute a claim for relief against Defendants.

                                                                                8                                    SECOND AFFIRMATIVE DEFENSE

                                                                                9                                                  (Uncertainty)

                                                                                10           The Complaint and each purported claim for relief alleged therein is uncertain, vague,
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   ambiguous, improper and unintelligible.

                                                                                12                                    THIRD AFFIRMATIVE DEFENSE
                                                                   91436




                                                                                13                                (Lack of Justiciable Case and Controversy)

                                                                                14           The Complaint and each purported claim for relief alleged therein are barred, in whole or in
                                                                   ENCINO, CA




                                                                                15   part, due to the lack of justiciable case and controversy.

                                                                                16                                   FOURTH AFFIRMATIVE DEFENSE

                                                                                17                                           (Statute of Limitations)

                                                                                18           The Complaint and each purported claim for relief alleged therein are barred by the applicable

                                                                                19   statute of limitations.

                                                                                20                                    FIFTH AFFIRMATIVE DEFENSE

                                                                                21                                             (Statutory Defenses)

                                                                                22           The Complaint and each purported claim for relief alleged therein are barred by operation of

                                                                                23   California Civil Code § 883.140(b).

                                                                                24                                    SIXTH AFFIRMATIVE DEFENSE

                                                                                25                                                (Termination)

                                                                                26           The Complaint and each purported claim for relief alleged therein are barred due to termination

                                                                                27   of the Debtor’s interests in the Leases (as such term is defined in the Complaint) by law and the terms

                                                                                28   of the agreements.

                                                                                                                                            6
                                                                                                                           ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB          Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                Desc
                                                                                                                Main Document    Page 8 of 15


                                                                                1                                   SEVENTH AFFIRMATIVE DEFENSE

                                                                                2                                                (Abandonment)

                                                                                3            The Complaint and each purported claim for relief alleged therein are barred due to the

                                                                                4    Debtor’s abandonment of its interests in the Leases (as defined in the Complaint) and the subject

                                                                                5    oilfields.

                                                                                6                                    EIGHTH AFFIRMATIVE DEFENSE

                                                                                7                                                    (Release)

                                                                                8            The Complaint and each purported claim for relief alleged therein are barred because the

                                                                                9    Debtor has released its interests in the Leases and claims against Defendants by law and terms of the

                                                                                10   agreements.
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11                                    NINTH AFFIRMATIVE DEFENSE

                                                                                12                                              (Inability to Cure)
                                                                   91436




                                                                                13           The Complaint and each purported claim for relief alleged therein are barred because the

                                                                                14   Debtor is unable to cure the defaults that have occurred in connection with the Leases.
                                                                   ENCINO, CA




                                                                                15                                   TENTH AFFIRMATIVE DEFENSE

                                                                                16                   (Failure of Condition Precedent/Failure of Condition Concurrent)

                                                                                17           One or more conditions precedent or conditions concurrent, as set forth in the agreements

                                                                                18   including the Settlement and Release Agreement, dated March 3, 2009, to the Debtor’s retention of

                                                                                19   interests in the Leases did not occur, therefore, extinguishing and terminating such interests.

                                                                                20                                 ELEVENTH AFFIRMATIVE DEFENSE

                                                                                21                                                   (Breach)

                                                                                22           The Debtor breached the agreements and failed to perform thereunder, thereby excusing

                                                                                23   Defendants from performance thereunder.

                                                                                24                                 TWELVTH AFFIRMATIVE DEFENSE

                                                                                25                                           (Consent/Ratification)

                                                                                26           The Complaint and each purported claim for relief alleged therein are barred due to consent or

                                                                                27   ratification by the Debtor to the termination of any subject agreements.

                                                                                28

                                                                                                                                         7
                                                                                                                           ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                 Desc
                                                                                                               Main Document    Page 9 of 15


                                                                                1                               THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                2                                               (Unclean Hands)

                                                                                3           The doctrine of unclean hands bars Plaintiff from any recovery under the Complaint.

                                                                                4                               FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                5                                                   (Waiver)

                                                                                6           The Complaint and each purported claim for relief alleged therein are barred due to the

                                                                                7    doctrine of waiver.

                                                                                8                                 FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                9                                                  (Estoppel)

                                                                                10          The Complaint and each purported claim for relief alleged therein are barred due to the
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   doctrine of estoppel.

                                                                                12                                SIXTEENTH AFFIRMATIVE DEFENSE
                                                                   91436




                                                                                13                                                  (Laches)

                                                                                14          The Complaint and each purported claim for relief alleged therein are barred due to the
                                                                   ENCINO, CA




                                                                                15   doctrine of laches.

                                                                                16                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                17                                           (Unjust Enrichment)

                                                                                18          The Complaint and each purported claim for relief alleged therein are barred by the doctrine of

                                                                                19   unjust enrichment.

                                                                                20                              EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                                21                                             (Lack of Standing)

                                                                                22          Plaintiff lacks standing to bring one or more of the claims for relief alleged in the Complaint.

                                                                                23                              NINETEENTH AFFIRMATIVE DEFENSE

                                                                                24                                            (Express Indemnity)

                                                                                25          Defendants are informed and believes and based thereon alleges that the Complaint and each

                                                                                26   purported claim for relief alleged therein are barred due to express indemnity rights in favor of

                                                                                27   Defendants.

                                                                                28

                                                                                                                                        8
                                                                                                                          ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                 Desc
                                                                                                               Main Document    Page 10 of 15


                                                                                1                                TWENTIETH AFFIRMATIVE DEFENSE

                                                                                2                                            (Equitable Indemnity)

                                                                                3           Defendants are informed and believes and based thereon alleges that the Complaint and each

                                                                                4    purported claim for relief alleged therein are barred due to equitable indemnity rights in favor of

                                                                                5    Defendants.

                                                                                6                               ADDITIONAL AFFIRMATIVE DEFENSES

                                                                                7           Defendants reserve its right to amend this Answer and/or allege additional affirmative defenses

                                                                                8    after conducting further discovery, investigation and research.

                                                                                9                                           PRAYER FOR RELIEF

                                                                                10          WHEREFORE, Defendants pray for relief as follows:
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11          1.      That the Court enter an Order dismissing the Complaint, with prejudice, or that

                                                                                12   judgment be entered in favor of Defendants;
                                                                   91436




                                                                                13          2.      That Plaintiff take nothing by way of the Complaint;

                                                                                14          3.      That Defendants recover costs of suit incurred herein;
                                                                   ENCINO, CA




                                                                                15          4.      That Defendants be awarded its attorneys’ fees and costs of suit incurred herein; and

                                                                                16          5.      For such other and further relief as the Court may deem just and proper.

                                                                                17
                                                                                18   DATED: March 6, 2020                          HEMAR, ROUSSO & HEALD, LLP

                                                                                19                                                   /s/ J. Alexandra Rhim
                                                                                                                                   BY: _____________________________
                                                                                20                                                     J. Alexandra Rhim
                                                                                                                                   Attorneys for Laor Liquidating Associates, LP (erroneously
                                                                                21                                                 sued as Laor) and Guarantee Royalties, Inc.

                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28

                                                                                                                                        9
                                                                                                                          ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB           Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18               Desc
                                                                                                                 Main Document    Page 11 of 15


                                                                                1    III.      COUNTERCLAIMS

                                                                                2              Defendants, the counter-claimants herein, allege the following Counterclaims against Plaintiff

                                                                                3    as counter-defendant:

                                                                                4                                         GENERAL ALLEGATIONS

                                                                                5              1.     Laor is the fee owner of certain parcel(s) of land located in Placentia, California

                                                                                6    identified as APN 346-162-01, APN 341-365-02 and APN 341-365-03 (collectively, the “Laor Fee

                                                                                7    Property”). Guaranty is the fee owner of certain parcel(s) of land located in Placentia, California

                                                                                8    identified as APN 346-162-02 (the “Guaranty Fee Property” together with the Laor Fee Property shall

                                                                                9    be referred to collectively as the “Fee Properties”).

                                                                                10             2.     The Fee Properties each have oil production areas and were subject to oil and gas leases
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   of record in a unitized oilfield known as the Richfield East Dome Unit (“REDU”). The Debtor 1 was

                                                                                12   the Unit Operator of REDU and claims to hold rights under the leases to extract oil, gas and/or
                                                                   91436




                                                                                13   minerals from the Fee Properties (collectively, the “Oil Leases”). The Richfield East Dome Unit

                                                                                14   Agreement (“REDU Agreement”) was recorded with the Official Records for Orange County on
                                                                   ENCINO, CA




                                                                                15   December 30, 1969 in Book 9177, page 873.

                                                                                16             3.     The Oil Leases previously granted the Debtor the right to extract oil, gas and/or

                                                                                17   minerals from the Fee Properties conditioned upon the Debtor’s compliance with terms and conditions

                                                                                18   in the Oil Leases. Those terms included the obligations to pay royalties to Defendants and perform

                                                                                19   other obligations including the obligation to remediate and restore the property. The Oil Leases also

                                                                                20   contain terms providing for termination of such agreements upon the occurrence of certain events.

                                                                                21             4.     The Debtor breached the Oil Leases by, among other things, having failed to make

                                                                                22   royalty payments as required thereunder. The Debtor also engaged in the unauthorized use of portions

                                                                                23   of the Fee Properties.      The Debtor failed to cure the defaults or rectify such breaches.       As a

                                                                                24   consequence, Defendants commenced an action on April 20, 2005 in the Superior Court of the State of

                                                                                25   California, County of Orange bearing Case No. 05CC00083 (the “State Court Action”) seeking relief

                                                                                26   based on the aforementioned defaults and breaches.

                                                                                27
                                                                                28   1
                                                                                            The Debtor was previously known as Greka Oil & Gas, Inc. but is now known as HVI Cat
                                                                                            Canyon, Inc. pursuant to a name change.
                                                                                                                                         10
                                                                                                                            ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB         Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                Desc
                                                                                                               Main Document    Page 12 of 15


                                                                                1           5.      Defendants and the Debtor resolved the claims asserted in the State Court Action as set

                                                                                2    forth in the Settlement and Release Agreement, dated March 3, 2009 (the “Settlement Agreement”).

                                                                                3    The Settlement Agreement provided for, among other things, certain rights conferred to the Debtor to

                                                                                4    continue its oil production operations at the Fee Properties. The Settlement Agreement required,

                                                                                5    among other things, for the Debtor to pay royalties and a settlement amount, and execute certain

                                                                                6    quitclaim deeds in favor of Defendants.

                                                                                7           6.      Accordingly, the Debtor executed that certain Partial Surrender and Quitclaim Deed

                                                                                8    and Grant of Easement and Surface Use recorded on March 26, 2009 as instrument number

                                                                                9    2009000143928 with the Official Records of Orange County (the “2009 Quitclaim”). Pursuant to the

                                                                                10   2009 Quitclaim, the Debtor released and quitclaimed to Defendants certain surface rights pertaining to
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   the Fee Properties but retained certain non-exclusive easements.

                                                                                12          7.      The 2009 Quitclaim provided that all easements, licenses and rights referenced therein
                                                                   91436




                                                                                13   would terminate upon the termination of the Guarantee Lease and Unit Agreement. The Settlement

                                                                                14   Agreement (Section 18) further obligated the Debtor to promptly quitclaim its interests pertaining to
                                                                   ENCINO, CA




                                                                                15   Tracts 4, 10, 34 or 73 to Defendants (the “Additional Quitclaim”).

                                                                                16          8.      After December 6, 2016, the Debtor ceased making royalty payments due to

                                                                                17   Defendants under the Oil Leases and the REDU Agreement. Such failure constitutes a default under

                                                                                18   the Settlement Agreement, the Oil Leases and the REDU Agreement.               On December 8, 2017,

                                                                                19   Defendants provided a Notice of Delinquent Royalties (the “Default Notice”): (a) demanding cure of

                                                                                20   the unpaid royalties; (b) advising of their intend to exercise of rights and remedies including

                                                                                21   termination of the Oil Leases as to the Debtor; and (c) demanding execution of the Additional

                                                                                22   Quitclaim. The Debtor failed to respond to the Default Notice or cure the identified defaults.

                                                                                23          9.      The Debtor failed to pay the unpaid royalties as alleged above. The Debtor has further

                                                                                24   admitted in its Schedules of Assets and Liabilities that royalties remain unpaid and owing to

                                                                                25   Defendants. The Debtor further failed to execute and deliver the Additional Quitclaim.

                                                                                26          10.     The Debtor has ceased production or extraction activity on a long-term basis at the Fee

                                                                                27   Properties. In addition, the Debtor has abandoned the oilfields located at the Fee Properties, which

                                                                                28   results in substantial liability, including but not limited to the costs of abandoning oil wells to state

                                                                                                                                        11
                                                                                                                          ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB            Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                 Desc
                                                                                                                  Main Document    Page 13 of 15


                                                                                1    standards, removing pipelines and facilities, and performing environmental cleanup. The Debtor is

                                                                                2    further liable for substantial environmental cleanup costs in connection with its prior operations at the

                                                                                3    Fee Properties.

                                                                                4           11.        The failures alleged above resulted in termination of the Debtor’s interests by contract

                                                                                5    and operation of law. As a consequence, any and all of the Debtor’s interests (whether in the nature of

                                                                                6    leases, licenses, easements or otherwise) which are the subject of this action (the “Claimed Interests”)

                                                                                7    have already terminated.        Accordingly, the Claimed Interests do not constitute property of the

                                                                                8    bankruptcy estate (within the meaning of 11 U.S.C. § 541(a)) and, if they do, are subject to 11 U.S.C.

                                                                                9    § 365 which cannot be satisfied; and, thus, Plaintiff is not entitled to any relief whatsoever against

                                                                                10   Defendants.
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11                                         FIRST CLAIM FOR RELIEF

                                                                                12                                                   (Quiet Title)
                                                                   91436




                                                                                13          12.        Defendants repeat and reallege each and every allegation contained in paragraph 1

                                                                                14   through 11, inclusive, and incorporates the same here by reference as though set forth in full.
                                                                   ENCINO, CA




                                                                                15          13.        By virtue of allegations above, the Claimed Interests have been terminated and/or been

                                                                                16   extinguished in their entirety.

                                                                                17          14.        Defendants seek to quiet title to the Fee Properties confirming that neither the

                                                                                18   bankruptcy estate nor the Debtor hold any rights, interests or claims therein.

                                                                                19          15.        Defendants further seeks their reasonable attorney’s fees and costs in the amount that

                                                                                20   Defendants have expended in connection with protecting its rights and interests in the Fee Properties.

                                                                                21                                        SECOND CLAIM FOR RELIEF

                                                                                22                                               (Declaratory Relief)

                                                                                23          16.        Defendants repeat and reallege each and every allegation contained in paragraph 1

                                                                                24   through 15, inclusive, and incorporates the same here by reference as though set forth in full.

                                                                                25          17.        Defendants are informed and believe that the Trustee asserts that the Claimed Interests

                                                                                26   constitute property of the bankruptcy estate under 11 U.S.C. § 541(a) and that Section 365 is

                                                                                27   inapplicable to such interests. Defendants dispute such assertion and seek a declaration from the Court

                                                                                28   that: (a) the Claimed Interests have been previously terminated and do not constitute property of the

                                                                                                                                           12
                                                                                                                             ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB           Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18               Desc
                                                                                                                 Main Document    Page 14 of 15


                                                                                1    estate; or (b) if the Claimed Interests were not terminated and Section 365 is found inapplicable, that

                                                                                2    Plaintiff cannot otherwise satisfy the requirements under the agreements or applicable law to sell or

                                                                                3    assign the Claimed Interest; or (c) if the Claimed Interests were not terminated and Section 365 is

                                                                                4    found applicable, that the requirements under Section 365 cannot be satisfied so as to bar Plaintiff

                                                                                5    from assuming and assigning such interests.

                                                                                6                                         THIRD CLAIM FOR RELIEF

                                                                                7                                              (Specific Performance)

                                                                                8            18.     Defendants repeat and reallege each and every allegation contained in paragraph 1

                                                                                9    through 17, inclusive, and incorporates the same here by reference as though set forth in full.

                                                                                10           19.     Based on the termination of the Claimed Interests, Defendants seek to compel
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   execution and delivery: (a) of the Additional Quitclaim as required under the Settlement Agreement;

                                                                                12   and (b) such other quitclaim deeds pertaining to the Fee Properties as mandated by California Civil
                                                                   91436




                                                                                13   Code § 883.140(b).

                                                                                14           20.     Defendants seek specific performance as set forth herein as the subject agreements
                                                                   ENCINO, CA




                                                                                15   pertain to real property interests for which there is no other adequate remedy at law.

                                                                                16           21.     Defendants further seek its reasonable attorney’s fees and costs pursuant to California

                                                                                17   Civil Code § 883.140(c) in the amount that Defendants have expended in connection with protecting

                                                                                18   its rights and interests in the Fee Properties.

                                                                                19                                       FOURTH CLAIM FOR RELIEF

                                                                                20                                              (Breach of Contract)

                                                                                21           22.     Defendants repeat and reallege each and every allegation contained in paragraph 1

                                                                                22   through 21, inclusive, and incorporates the same here by reference as though set forth in full.

                                                                                23           23.     The Debtor’s failure and refusal to perform its obligations under the Settlement

                                                                                24   Agreement, the terminated Oil Leases, and other related agreements constitutes a breach of contract

                                                                                25   and have damaged Defendants in an amount equal to unpaid royalties and such other amounts to be

                                                                                26   proven at trial and as set forth in Defendants’ proof of claim.

                                                                                27           24.     Defendants further seek its reasonable attorney’s fees and costs as provided for by the

                                                                                28   agreements and California Civil Code § 883.140(c).

                                                                                                                                         13
                                                                                                                            ANSWER AND COUNTERCLAIMS
                                                                                 Case 9:20-ap-01011-MB           Doc 65 Filed 03/06/20 Entered 03/06/20 17:39:18                 Desc
                                                                                                                 Main Document    Page 15 of 15


                                                                                1                                            PRAYER FOR RELIEF

                                                                                2           WHEREFORE, Defendants pray for relief as follows:

                                                                                3           1.       That the Court enter an Order providing that the Debtor and bankruptcy estate hold no

                                                                                4    interests in the Claimed Interests or the Fee Properties;

                                                                                5           2.       For a declaration from the Court as follows: (a) the Claimed Interests have been

                                                                                6    terminated and do not constitute property of the estate; or (b) in the alternative, if the Claimed Interests

                                                                                7    were not terminated and Section 365 is found inapplicable, that Plaintiff cannot otherwise satisfy the

                                                                                8    requirements under the agreements or applicable law to sell or assign the Claimed Interest; or (c) in

                                                                                9    the alternative, if the Claimed Interests were not terminated and Section 365 is found applicable, that

                                                                                10   the requirements under Section 365 cannot be satisfied so as to bar Plaintiff from assuming and
HEMAR, ROUSSO & HEALD, LLP
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                11   assigning such interests.

                                                                                12          3.       That the Court order execution and delivery of: (a) the Additional Quitclaim; and (b)
                                                                   91436




                                                                                13   additional quitclaim deeds pertaining to the Fee Properties as mandated by California Civil Code

                                                                                14   § 883.140(b).
                                                                   ENCINO, CA




                                                                                15          4.       That the Court enter an Order allowing Defendants’ claims stemming from the Debtor’s

                                                                                16   breach of agreements.

                                                                                17          5.       That Defendants be awarded its attorneys’ fees and costs of suit incurred herein; and

                                                                                18          6.       For such other and further relief as the Court may deem just and proper.

                                                                                19
                                                                                20   DATED: March 6, 2020                           HEMAR, ROUSSO & HEALD, LLP

                                                                                21                                                    /s/ J. Alexandra Rhim
                                                                                                                                    BY: _____________________________
                                                                                22                                                      J. Alexandra Rhim
                                                                                                                                    Attorneys for Laor Liquidating Associates, LP (erroneously
                                                                                23                                                  sued as Laor) and Guarantee Royalties, Inc.

                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28

                                                                                                                                         14
                                                                                                                           ANSWER AND COUNTERCLAIMS
